Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the AFCP 2.0, along with amendments and remarks, submitted November 9, 2021.
The amendments of claims 27, 34, and 40 are acknowledged.

Allowable Claims
Claims 27-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Herbert (US 4,561,110) and Fogg (US 2008/0198020), which do not disclose the entire RFID tag located within the cup as required by claims 27, 34, and 40. As Applicant pointed out on page 9 of the November 9, 2011 Remarks, closure 310, which is part of the RFID tag of Fogg, is not disclosed as being entirely located within the cup. Consequently, one of ordinary skill in the art would not be motivated to place the RFID tag entirely within the cup absent glancing into Applicant’s specification, as Fogg specifically teaches closure 310 may become one side of the dipole antenna (see para. 23, 56), with its outward position specifically helping with the remote reading of the RFID tag (see para. 15).


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781